FILED
                            NOT FOR PUBLICATION
                                                                                JUL 12 2019
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

RICHARD TATE, as the Executor of the               No. 16-17349
Estate of James S. Tate, Jr., M.D.,
                                                   D.C. No.
              Plaintiff-Appellant,                 2:09-cv-01748-JAD-NJK

 v.
                                                   MEMORANDUM*
UNIVERSITY MEDICAL CENTER,

              Defendant-Appellee.


                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                              Submitted July 10, 2019**
                                 Portland, Oregon

Before: FERNANDEZ, GRABER, and OWENS, Circuit Judges.

      Plaintiff Richard Tate, executor of the estate of Dr. James Tate, timely

appeals the district court’s entry of judgment, following a jury trial, in favor of

Defendants University Medical Center of Southern Nevada and others. We affirm.


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      1. The district court correctly rejected Plaintiff’s attempts to reconsider his

argument that his removal from the trauma on-call schedule was a de facto

suspension of his clinical privileges. In Tate v. University Medical Center of

Southern Nevada (Tate I), 606 F.3d 631, 634 (9th Cir. 2010) (order), we rejected

that precise argument. That decision binds us and the district court as law of the

circuit. See, e.g., Miranda v. Selig, 860 F.3d 1237, 1243 (9th Cir. 2017) ("[U]nder

the law-of-the-circuit rule, we are bound by decisions of prior panels[] unless an en

banc decision, Supreme Court decision, or subsequent legislation undermines those

decisions." (internal quotation marks omitted and alterations)). The exceptions to

the "law of the case" doctrine do not apply. Gonzalez v. Arizona, 677 F.3d 383,

389 n.4 (9th Cir. 2012) (en banc), aff’d, Arizona v. Inter Tribal Council of Ariz.,

Inc., 570 U.S. 1 (2013).

      2. Plaintiff’s challenge to the admission of unspecified "documents" is

insufficiently briefed; accordingly, this argument is waived. See, e.g., United

States v. Graf, 610 F.3d 1148, 1166 (9th Cir. 2010) ("Arguments made in passing

and not supported by citations to the record or to case authority are generally

deemed waived."); Fed. R. App. P. 28(a)(8)(A) ("The appellant’s brief must

contain . . . the argument, which must contain . . . appellant’s contentions and the




                                           2
reasons for them, with citations to the authorities and parts of the record on which

the appellant relies[.]").

       3. We disagree with Plaintiff that Judge George erred by failing to recuse

himself earlier in the proceedings. In the circumstances, Plaintiff has not shown

that there is "an impermissible risk of actual bias." Williams v. Pennsylvania, 136
S. Ct. 1899, 1905 (2016). Similarly, "an objectively reasonable person informed of

the facts" would not conclude that Judge George’s "impartiality might reasonably

be questioned." Denardo v. Municipality of Anchorage, 974 F.2d 1200, 1201 (9th

Cir. 1992).

       AFFIRMED.




                                          3